DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta et al (US 2017/0291442).

Regarding claims 1-6, 8-10, 12-16 and 18-20; Hatta discloses a recording medium comprising a substrate (paragraph [0018]), an ink-receiving layer as a top layer disposed on the substrate (paragraphs [0018] and [0054]), the ink-receiving layer contains inorganic particles (paragraph [0030]), the ink-receiving layer contains a binder (paragraph [0047]), another ink-receiving layer disposed between the substrate and the top layer (paragraph [0054]), wherein the top layer is a first ink-receiving layer (paragraph [0054]), the ink-receiving layer disposed under the top layer is a second ink-receiving layer (paragraph [0054]), wherein the first ink receiving layer has a thickness of 0.5 µm or more and 2.0 µm or less (paragraph [0062]), wherein the inorganic particles in the second ink-receiving layer may be the same or different from the inorganic particles in the first ink-receiving layer (paragraph [0055]), wherein the binder in the second ink-receiving layer may be the same or different than the binder in the first ink-receiving layer (paragraph [0064]), wherein the inorganic particles comprise alumina hydrate and colloidal silica (paragraph [0033]), wherein the binder comprises a latex of acrylic polymer (paragraph [0049]) and wherein the recording medium is an inkjet recording medium (paragraph [0018]).
	The second ink-receiving layer reads on the claimed ink-receiving layer (1). The first ink-receiving layer reads on the claimed ink-receiving layer (2). The alumina hydrate for the second ink-receiving layer reads on the claimed first inorganic particle being alumina hydrate as claimed in claims 4 and 14. The binder for the first and second ink-receiving layers being a latex of acrylic polymer reads on the claimed ink-receiving layers (1) and (2) being free of water-soluble resin and the water-insoluble resin for the first and second binders being acrylic resin as claimed in claims 5-6, 8, 15-16 and 18. The colloidal silica for the first ink-receiving layer reads on the claimed second inorganic particle being colloidal silica as claimed in claim 9. The colloidal silica for the second ink-receiving layer reads on the claimed first inorganic particle being colloidal silica as claimed in claim 19.
The thickness of the first ink-receiving layer overlaps the claimed range for the thickness of ink-receiving layer (2) as claimed in claims 1, 3 and 12-13.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the desired ink absorbency (paragraph [0062]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In regard to a contact angle θ1 formed between water and a surface of the ink receiving layer (1) one second after contacting of the water and the surface of the ink receiving layer (1) being 90° or more, and a contact angle θ2 formed between water and a surface of the ink receiving layer (2) one second after contacting of the water and the surface of the ink receiving layer (2) being 60° or more and 85° or less as claimed in claim 1; given that the inorganic particles and the binders in the first and second ink-receiving layers are the same as Applicant’s preferred materials for the inorganic particles and binders for ink-receiving layers (1) and (2), it is clear that the first and second ink-receiving layers would intrinsically have a contact angle θ1 formed between water and a surface of the ink receiving layer (1) one second after contacting of the water and the surface of the ink receiving layer (1) being 90° or more, and a contact angle θ2 formed between water and a surface of the ink receiving layer (2) one second after contacting of the water and the surface of the ink receiving layer (2) being 60° or more and 85° or less.
In regard to the contact angle θ1 and the contact angle θ2 satisfying the relationship represented by the following expression: θ1-θ2 ≥ 10° as claimed in claim 2; given that the inorganic particles and the binders in the first and second ink-receiving layers are the same as Applicant’s preferred materials for the inorganic particles and binders for ink-receiving layers (1) and (2), it is clear that the first and second ink-receiving layers would intrinsically have the contact angle θ1 and the contact angle θ2 satisfying the relationship represented by the following expression: θ1-θ2 ≥ 10°.

In regard to a contact angle θA formed between water and a surface of the ink receiving layer (2) 60 seconds after contacting of the water and the surface of the ink receiving layer (2) being 40° or more and 80° or less, and the contact angle θA and a contact angle θA’ satisfying the relationship represented by the following expression: θA - θA’ ≥ 5° where the contact angle θA represents an angle formed between water and a surface of the ink receiving layer (2) 60 seconds after contacting of the water and the surface of the ink receiving layer (2) included in the recording medium immersed in water for 60 minutes and then sufficiently dried as claimed in claim 12; given that the inorganic particles and the binders in the first and second ink-receiving layers are the same as Applicant’s preferred materials for the inorganic particles and binders for ink-receiving layers (1) and (2), it is clear that the first and second ink-receiving layers would intrinsically have a contact angle θA formed between water and a surface of the ink receiving layer (2) 60 seconds after contacting of the water and the surface of the ink receiving layer (2) being 40° or more and 80° or less, and the contact angle θA and a contact angle θA’ satisfying the relationship represented by the following expression: θA - θA’ ≥ 5° where the contact angle θA represents an angle formed between water and a surface of the ink receiving layer (2) 60 seconds after contacting of the water and the surface of the ink receiving layer (2) included in the recording medium immersed in water for 60 minutes and then sufficiently dried.

Claims 7, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta et al (US 2017/0291442) in view of Kitamura et al (US 2001/0016249).

Regarding claim 11, Hatta discloses a method comprising printing ink onto a recording medium (paragraph [0108]), wherein the recording medium comprises a substrate (paragraph [0018]), an ink-receiving layer as a top layer disposed on the substrate (paragraphs [0018] and [0054]), the ink-receiving layer contains inorganic particles (paragraph [0030]), the ink-receiving layer contains a binder (paragraph [0047]), another ink-receiving layer disposed between the substrate and the top layer (paragraph [0054]), wherein the top layer is a first ink-receiving layer (paragraph [0054]), the ink-receiving layer disposed under the top layer is a second ink-receiving layer (paragraph [0054]), wherein the first ink receiving layer has a thickness of 0.5 µm or more and 2.0 µm or less (paragraph [0062]), wherein the inorganic particles in the second ink-receiving layer may be the same or different from the inorganic particles in the first ink-receiving layer (paragraph [0055]), wherein the binder in the second ink-receiving layer may be the same or different than the binder in the first ink-receiving layer (paragraph [0064]), wherein the inorganic particles comprise alumina hydrate and colloidal silica (paragraph [0033]), wherein the binder comprises a latex of acrylic polymer (paragraph [0049]) and wherein the recording medium is an inkjet recording medium (paragraph [0018]).
The second ink-receiving layer reads on the claimed ink-receiving layer (1). The first ink-receiving layer reads on the claimed ink-receiving layer (2).
The thickness of the first ink-receiving layer overlaps the claimed range for the thickness of ink-receiving layer (2) as claimed in claim 11.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the desired ink absorbency (paragraph [0062]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In regard to a contact angle θ1 formed between water and a surface of the ink receiving layer (1) one second after contacting of the water and the surface of the ink receiving layer (1) being 90° or more, and a contact angle θ2 formed between water and a surface of the ink receiving layer (2) one second after contacting of the water and the surface of the ink receiving layer (2) being 60° or more and 85° or less as claimed in claim 11; given that the inorganic particles and the binders in the first and second ink-receiving layers are the same as Applicant’s preferred materials for the inorganic particles and binders for ink-receiving layers (1) and (2), it is clear that the first and second ink-receiving layers would intrinsically have a contact angle θ1 formed between water and a surface of the ink receiving layer (1) one second after contacting of the water and the surface of the ink receiving layer (1) being 90° or more, and a contact angle θ2 formed between water and a surface of the ink receiving layer (2) one second after contacting of the water and the surface of the ink receiving layer (2) being 60° or more and 85° or less.

Hatta does not appear to explicitly disclose recording medium comprising the mass ratio of second binder to second inorganic pigment being lower than the mass ratio of the first binder to first inorganic pigment as claimed in claims 7 and 17 and the method comprising the ink being an aqueous ink comprising a pigment as claimed in claim 11.

However, Kitamura discloses the recording medium comprising a composition for an ink-receiving inside layer comprising 100 parts by weight of gel method silica particles to 25 parts by weight of polyvinyl alcohol (paragraph [0229]) and a composition for an ink-receiving outermost layer comprising 100 parts by weight of gel method silica with 30 parts by weight of polyvinyl alcohol (paragraph [0223]) and an ink used for recording on the ink jet recording material comprising a solvent for water and coloring pigments (paragraphs [0162] and [0163]).
The comparison of both compositions provides a binder to pigment ratio of 0.25 for the ink-receiving inside layer and 0.33 for the ink-receiving outermost layer. This reads on the claimed mass ratio of content of second binder to second inorganic pigment in ink receiving layer (2) being lower than the mass ratio of first binder to first inorganic pigment in ink receiving layer (1) as claimed in claims 7 and 17. The ink comprising water and pigment reads on the claimed aqueous ink containing a pigment as claimed in claim 11.

Hatta and Kitamura are analogous art because they are from the same field of ink jet recording mediums. Hatta is drawn to an ink jet recording medium (paragraph [0018] of Hatta). Kitamura is drawn to an ink jet recording material (see Abstract of Kitamura).

It would have been obvious to one of ordinary skill in the art having the teachings of Hatta and Kitamura before him or her, to modify the recording medium of Hatta to include the mass ratio of binder to pigment of the ink receiving layers of Kitamura for the ink receiving layers of Hatta because the required mass ratios for the ink receiving layers provides an ink jet recording medium to be capable of recording images having a high color density, high clarity, high water resistance and high resistance to blotting (paragraph [0002] of Kitamura) and having the desired ink provides the desired image on the recording medium.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta et al (US 2017/0291442) in view of Kobayashi (US 2008/0241436).

Regarding claim 21, Hatta discloses a recording medium comprising the ink-receiving layer containing a surfactant (paragraph [0053])

Hatta does not appear to explicitly disclose the recording medium comprising the second ink receiving layer containing a surfactant having a HLB value more than 10.

However, Kobayashi discloses an inkjet recording medium (Abstract) comprising the ink receiving layer including a surfactant (paragraph [0096]) and wherein a second ink receiving layer contains a surfactant having an HLB value of 13.6 (paragraph [0135]).

It would have been obvious to one of ordinary skill in the art having the teachings of Hatta and Kobayashi before him or her, to modify the recording medium of Hatta to include the surfactant of Kobayashi for the surfactant of Hatta because having the required surfactant, such as one where the HLB value is 13.6, allows for coating failure such as coating streak of a coating film to be suppressed (paragraph [0096] of Kobayashi).

Response to Arguments
Applicant’s arguments, see page 8, filed 5/27/2022, with respect to the 112 rejections have been fully considered and are persuasive. The 112 rejections have been withdrawn. 

Applicants argue there is no reason to substitute the polyvinyl alcohol as the binder for the latexes of acrylic resin.

The Examiner disagrees and notes that the disclosure and not the examples is relied upon to cite the binder for the ink receiving layer. Since the binder can comprise latexes of acrylic polymer, it is clear that the binder for the ink receiving layers would be water-insoluble resins.

Applicants argue that Hatta does not disclose or suggest the claimed contact angles and that the polyvinyl alcohol would not lead to the claimed contact angles.

The Examiner disagrees and notes that the claimed contact angles would be intrinsically met by the recording medium of Hatta disclose the claimed layer structure as well as the same materials for the inorganic particles and binder for the first and second ink receiving layers.
Also, the Examiner is not relying on the polyvinyl alcohol as the binder and is relying on the latexes of acrylic polymer to read on the claimed binder.

Applicants argue that Kitamura does not cure the deficiencies of Hatta.

The Examiner disagrees and notes that Kitamura is a teaching reference used to teach mass ratio of binder to pigment of the ink receiving layers.

However, note that while Kitamura does not disclose all the features of the present claimed invention, Kitamura is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely mass ratio of binder to pigment of the ink receiving layers, and in combination with the primary reference, discloses the presently claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785